DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0221424 A1 to Kobayashi et al. (hereinafter Kobayashi).
Regarding claim 1, Kobayashi discloses a sintered ferrite magnet (para [0002]) represented by the general formula of Ca1-x-yLaxAyFe2n-zCoz (para [0072]), where Co is 1-x-yLaxFe2n-z(Co,Zn)z, that overlaps and encompasses instantly claimed formula   Ca1-x LaxFe2n-zCoyZnz..
Kobayashi discloses the atomic ratios of metal elements of Ca, La, Fe, Co and Zn, wherein 
0.3 ≤ 1-x ≤ 0.65 (Ca) (para [0073]), which overlaps instantly claimed range 0.25 < (1-x) < 0.6 (based on instantly claimed range 0.4 < x < 0.75),
0.3 ≤ x ≤ 0.65 (La) (para [0074]), which overlaps instantly claimed range 0.4 < x < 0.75 (La),
0.25 ≤ z ≤ 0.65 (Co, Zn) (para [0076]) where Co is substituted by 50% or less by mole of Co (para [0083]) providing 0.25 ≤ z ≤ 0.65 Co, which overlaps the instantly claimed range of 0.15 ≤ y < 0.4 and 0 to 0.325 Zn, which overlaps the instantly claimed range 0.11 ≤ z < 0.4, 
0.25 ≤ (Co+Zn) ≤ 0.65, as discussed above, which overlaps instantly claimed range 0.26 ≤ (y + z) < 0.65, and 
4.5 ≤ n ≤ 7 (para [0077]), which overlaps instantly claimed range 3 ≤ n ≤ 6.
 2n is a molar ratio represented by 2n = (Fe + Co + Zn)/ (Ca + La).  Note that Kobayashi teaches 2n as 9 to 14 (4.5 ≤ n ≤ 7 (para [0077])).  Based on the above ranges, 2n = ((8.35 to 13.75) + (0.25 to 0.65)/ (0.6 to 1.3)) = 6.6 to 14.33 which overlaps 9 to 14.  
The reference further discloses 0-1.8% by mass SiO2 (para [0029] and [0104]), which overlaps the instantly claimed range of 0-0.45% by mass.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges prima facie case of obviousness exists’.  It would also be obvious to one of ordinary skill in the art to control the amount of each element to control magnetic properties such as HcJ, Br and Hk/HcJ (para [0014]). 
The reference does not expressly disclose wherein the sintered ferrite has a remanance Br of higher than 0.465 T.  However, see MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’. As discussed above, the ferrite magnet compositions closely overlap.  Also see the publication of the instant disclosure, US 2020/0211743 A1 (hereinafter 743).  Both Kobayashi and 743 teach closely overlapping methods of making the ferrite magnets.  Both teach methods of making sintered ferrite magnets by mixing compounds selected from the same group of oxides, carbonates, hydroxides, nitrates, chlorides, etc. of metals (743, para [0043] and Kobayashi, para [0094]).  Mixing can be dry or wet, wherein wet mixing employs the same dispersion mediums (743, para [0045] and Kobayashi, para [0097]).  Both teach addition of up to about 1 wt% of the same boron compounds to accelerate reactions during calcining (743, para [0044] and Kobayashi, para [0096]).  Both teach calcining in an atmosphere having 5% or more oxygen by volume for 0.5-5 hours at 1100-1450 C (743, para [0047]-[0048] and Kobayashi, para 

Regarding claim 12, Kobayashi discloses a sintered ferrite magnet (para [0002]) represented by the general formula of Ca1-x-yLaxAyFe2n-zCoz (para [0072]), where Co is substituted by 50% or less Zn (para [0083]) and y=0 (para [0075]), which is formula  Ca1-x-yLaxFe2n-z(Co,Zn)z, that overlaps and encompasses instantly claimed formula   Ca1-x LaxFe2n-zCoyZnz..
Kobayashi discloses the atomic ratios of metal elements of Ca, La, Fe, Co and Zn, wherein 
0.3 ≤ 1-x ≤ 0.65 (Ca) (para [0073]), which overlaps instantly claimed range 0.25 < (1-x) < 0.6 (based on instantly claimed range 0.4 < x < 0.75),
0.3 ≤ x ≤ 0.65 (La) (para [0074]), which overlaps instantly claimed range 0.4 < x < 0.75 (La),
0.25 ≤ z ≤ 0.65 (Co, Zn) (para [0076]) where Co is substituted by 50% or less by mole of Co (para [0083]) providing 0.25 ≤ z ≤ 0.65 Co, which overlaps the instantly claimed range of 0.15 ≤ y < 0.4 and 0 to 0.325 Zn, which overlaps the instantly claimed range 0.11 ≤ z < 0.4, 
0.25 ≤ (Co+Zn) ≤ 0.65, as discussed above, which overlaps instantly claimed range 0.26 ≤ (y + z) < 0.65, and 
4.5 ≤ n ≤ 7 (para [0077]), which overlaps instantly claimed range 3 ≤ n≤ 6.
 2n is a molar ratio represented by 2n = (Fe + Co + Zn)/ (Ca + La).  Note that Kobayashi teaches 2n as 9 to 14 (4.5 ≤ n ≤ 7 (para [0077])).  Based on the above 
The reference further discloses 0-1.8% by mass SiO2 (para [0029] and [0104]), which overlaps the instantly claimed range of 0-0.45% by mass.  See MPEP 2144.05(I), cited above.  It would also be obvious to one of ordinary skill in the art to control the amount of each element to control magnetic properties such as HcJ, Br and Hk/HcJ (para [0014]). 
Kobayashi further discloses wherein part of La is substituted by at least one of rare earth elements excluding La in the above general formula (para [0080]).
The reference does not expressly disclose wherein the sintered ferrite has a remanance Br of higher than 0.465 T.  However, as discussed above, the ferrite magnet compositions closely overlap and are made by closely overlapping methods.  Therefore, per MPEP 2112.01(I) cited above, one of ordinary in the art would expect the Kobayashi sintered magnet to have overlapping properties including but not limited to overlapping Br, absent evidence to the contrary.

Regarding claims 2 and 14, Kobayashi discloses the sintered ferrite magnets according to claims 1 and 12, wherein said y(Co) meets 0.25 ≤ z ≤ 0.65 (para [0076]), which overlaps instantly claimed range 0.15 ≤ y ≤ 0.35 and z(Zn) meets 0 to 0.325 Zn, as discussed above, which overlaps instantly claimed range 0.15 ≤ z ≤ 0.35. See MPEP 2144.05(I), cited above. It would also be obvious to one of ordinary skill in the art to control the amounts of Co and Zn to control magnetic properties such as HcJ and Br (para [0083]). 

Regarding claims 3, 8, 9 and 15-17, Kobayashi discloses the sintered ferrite magnets according to claims 1 and 12, wherein said x(La) meets 0.3 ≤ x ≤ 0.65 (La) (para [0074]), which overlaps instantly claimed ranges of 0.475 ≤ x ≤ 0.7, 0.55 ≤ x ≤ 0.7 and 0.6 ≤ x ≤ 0.7.  See MPEP 2144.05(I), cited above. It would also be obvious to one of ordinary skill in the art to control the amount of La to control magnetic properties such as Br and Hk/HcJ (para [0080]). 

Regarding claims 4, 10, 11 and 18-20, Kobayashi discloses the sintered ferrite magnet according to claims 1 and 12, wherein said y and z meet 0.25 ≤ (Co+Zn) ≤ 0.65, as discussed above (para [0076] and [0083]), which overlaps instantly claimed ranges of  0.26 ≤ (y + z) ≤ 0.6,  0.3 ≤ (y + z) ≤ 0.6 and 0.35 ≤ (y + z) ≤ 0.6.  See MPEP 2144.05(I), cited above. It would also be obvious to one of ordinary skill in the art to control the amounts of Co and Zn to control magnetic properties such as HcJ and Br (para [0083]). 

Regarding claim 13, Kobayashi discloses the sintered ferrite magnet according to claim 12, wherein 50% or less by mol of La is substituted by at least one of rare earth elements excluding La in the above general formula (para [0080]).

Response to Arguments
Applicant's arguments filed 6/17/21, regarding Kobayashi, have been fully considered but they are not persuasive. Applicant argues that the examples of .
Therefore, the 103 rejection of claims 1-4 and 8-20 as obvious over Kobayashi stands. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734